Title: To George Washington from Major General Philip Schuyler, 6–7 November 1775
From: Schuyler, Philip
To: Washington, George



Dear General
Tionderoga [N.Y.] Novr 6[-7]th 1775.

Your Excellency’s Favor of the 26th Ult. I had the Honor to receive on the 3d instant.
I have long since signified to Congress the Necessity of a Delegation from them to this Place, and in their last to me of the 12th Ult:, they (unfortunately for me) say that it did not appear necessary then, I took the Liberty to lament that they were not in Sentiment with me on the Subject, & to add that I thought it absolutely necessary that one should be sent, so that I hope soon to see some of the Gentlemen here, A Variety of Regulations are necessary to be made in this Quarter, A Task to which I feel Myself greatly inadequate, but which, if I had even Judgment enough to arrange with Propriety, the shattered Condition of my Constitution is such, that Matters so Momentous as these, should not be left to so precarious an Event as that of my being able to support the Fatigue, For General Montgomery,

tho’ endowed with shining Abilities will have his Time so totally engrossed with Other Matters that he will not be able to attend to these.
Should Success crown our Endeavours at St Johns, of which there seems to be little Doubt the entire Reduction of Canada will in all Probability be the Consequence, An Event which will open new Scenes, An Army to be formed & properly disposed of in that Quarter, Provision, Ammunition & every Necessary to be procured for It, Preparations to be made for the next Campaign, Proper Places to be determin’d on and Fortifications to be erected to defend that Province against any Attacks that may be made on It in the ensuing Year, Small Craft to be constructed here, that a Reinforcement may be speedily sent into Canada in Case it should be found necessary to support what Troops may be stationed there, Gallies carrying heavy Artillery to prevent Vessels of Force from coming up the St Lawrence, A Mode of Government to be adopted in a Country where all will be Anarchy & Confusion without It, and probably a Variety of Other interesting Regulations to take Place, that do not just now occur to me.
Your Excellency will do me the Justice to believe, that I feel in the most sensible Manner the favorable Opinion, You are pleased to entertain of me, And I am confident General Montgomery will not be less affected on what You observe of him. I do myself the Pleasure this Day to write that Gentleman, & shall convey to him Your best Wishes & Respects.
The vast Benefit that would result from a successful Conclusion of the Campaign, in this Quarter, has been so deeply impressed upon me, that I have often regretted, that the Operations were not commenced at an earlier Period & when commenced, that so much Tardiness prevailed in sending up the necessary Stores & Troops. That You my Dear General should feel an Anxiety, to induce You to ask those Questions, which You have done in so polite & friendly a Manner, is what I can easily suppose.
The Difficulties under which General Montgomery has laboured, have been in the extream, & which he most pathetically laments, in a Letter to me of the 13th Ult: (An Extract of which I do Myself the Honor to inclose Your Excellency, together with the Opinion of a Council of War held on that Day & which I

forgot to transmit You, in the Hurry with which I sent off my last), And in his Letter of the 23d Ult. he says, “Our Reinforcements not yet arrived, at this instant I have not in my Camp above 750 Men & I wish much to send a strong Detachment to the Island of Montreal,” a Manœvre which would have taken Place sooner, had it been in his Power or been prudent to have gone into, neither of which I think it was, & shall beg Leave to make the following Observations, in Support of this Opinion.
At no Period until this has it appeared to Me that it would have been prudent to have passed St Johns, Altho’ a sufficient Force could have been left for forming a Blockade; for previous to the Reduction of Chamblee, & the Success of our Troops in repulsing the Attack of Monsieur Regouville who was sent from Montreal, with two hundred & forty Men & expected to be joined by the Inhabitants of three of the most populous Parishes, on the South Side of the St Lawrence, in which he was disappointed to a Man, & which has in some Measure evinced the Temper of the Canadians towards Us, & given Us better Assurances, than any we have had of their friendly Disposition. for until then, their real Sentiments were problematical; and about this Time too we sunk their best armed Vessel so that we can now spare more Men for an Attack upon Montreal, Which if not prevented by Other Obstacles, was General Montgomery’s Intention, as soon as the Reinforcement above alluded to should arrive, which took Place on the 26th or 27th & Concisted of General Woosters of three hundred & thirty five & Major Tuthill of Colo: Holmes’s, with two hundred & twenty five, Officers of both included, In the Numbers however he will be disappointed, as General Wooster had returned four hundred & eighty four Effectives from Albany, but discharged Ninety Nine between this & Albany & left fifty one sick here, & the Others too fell greatly short of what I expected.
If a Blockade had been formed, before the above mentioned Events took Place, It must have been sufficiently strong, not only to have guarded against the Danger of a Sortie, but to have prevented the Enemy’s Armed Vessels, which greatly surpassed ours in Strength, from getting to the Southward of Us, & thereby effectually cut off every possibility of Retreat, which if they had been able to accomplish, the Canadians I do firmly believe would immediately have joined Mr Carlton, but if a sufficient

Body had been left, that, to make the Attempt on Montreal would have been too weak for such a Service & if they had met with a Repulse, the Canadians in that Case would not have hesitated one Moment to have acted against Us, as Colo: Allen in his Report to me Observes, And all our Hopes in Canada would have been at an End, But another Difficulty presented Itself (and which I do not know how the Detachment which General Montgomery proposed to send, or has sent will even now surmount) the Want of Craft to convey a Body of Troops sufficient to promise Success, to the Island of Montreal across the St Lawrence, which is deep, rapid & wide, as no Craft can pass the Fort at St Johns to go down the Sorel, Which Obstacles would be immediately removed on the Reduction of that Fortress, which I hope has taken place by this Time, & then I shall have the fullest Confidence that our Labours will be at an End in this Quarter, Except from what Difficulties may arise from the intemperate Desire, our People have to return to their Habitations, My Fears on which Account I have expressed to Congress.
If we had passed it wholly & could have got to & succeeded against Montreal, St Johns would undoubtedly have fallen, but what a vast Risk! No less than that of the Loss of the whole Army, the Command of Lake Champlain, Tionderoga & Crown Point! for no Retreat could possibly have taken Place, the Dependance on the Canadians uncertain & if they had found Us incapable of passing to Montreal, for Want of Boats, or of Retreating on the same Account, It is certain we should have found them opposed to Us.
In this View of Things, I hope it will be thought that either Attempt would have been Injudicious.
I do Myself the Honor to inclose You sundry Extracts of my Letters to Congress, with Extracts of their Answers, by which Your Excellency will perceive that I have hinted at several Things which I conceived claimed the Attention of Congress—Inclose You also a List of the Officers made Prisoners at St Johns, the Return of the Non Commissioned Officers & Privates, is either Mislaid or by Mistake inclosed to Governor Trumbull.
Be so good as to assure the Gentlemen of Your Family, that they have my best Wishes. I have the Honor to be Your Excellency’s most Obedt & Very humble Servant

Ph: Schuyler

